Order entered April 25, 2016




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-15-01402-CR
                                     No. 05-15-01403-CR

                             LUIS CARLOS GARZA, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 204th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F-1475577-Q

                                          ORDER
       The State’s motion to extend the time for filing a brief is GRANTED. The State’s brief,

received on April 22, 2016, is ORDERED filed as of the date of this order.


                                                     /s/   DAVID L. BRIDGES
                                                           PRESIDING JUSTICE